

STOCK PURCHASE AGREEMENT  


Stock Purchase Agreement, made this 7th day of November, 2007, between GCA III
Acquisition Corp., a Delaware corporation, with its principal offices located at
115 East 57th Street, New York, NY 10022 (the “Company”), and the undersigned
(the “Purchaser”).


WHEREAS, the Company desires to issue to Purchaser 5,000,000 shares (the
“Shares”) of the common stock of the Company, par value $.0001 per share (the
“Common Stock”) on the terms and conditions hereinafter set forth, and the
Purchaser desires to acquire the Shares;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties do hereby agree as follows:


1.Subscription/Purchase of Shares. Subject to the terms and conditions
hereinafter set forth, the Purchaser hereby subscribes for and agrees to
purchase from the Company the Shares, at a price in cash equal to $0.02 per
share, and the Company agrees to sell and issue the Shares to the Purchaser for
such purchase price. The certificates for the Shares will be delivered by the
Company within a reasonable period following acceptance of this Stock Purchase
Agreement by the Company. If this subscription is rejected for any reason by the
Company, the Purchaser will be promptly notified.


2.Acknowledgements, Representations and Covenants of Purchaser.


2.1 The Purchaser recognizes that the purchase of the Shares involves a high
degree of risk in that (i) the Company is highly speculative; (ii) it may not be
able to liquidate his investment; and (iii) transferability of the Shares is
extremely limited. The Purchaser acknowledges, moreover, that it’s managing
representatives have read and fully understand the Company’s most recent annual
and quarterly filings on Forms 10-KSB and 10-QSB, respectively.


2.2 The Purchaser understands that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) by reason of a claimed
exemption under the provisions of the Securities Act which depends, in part,
upon its investment intention. In this connection, the Purchaser understands
that it is the position of the SEC that the statutory basis for such exemption
would not be present if its representation merely meant that its present
intention was to hold such securities for a short period, such as the capital
gains period under any tax statutes, for a deferred sale, for a market rise,
assuming that a market is maintained, or for any other fixed period. The
Purchaser realizes that, in the view of the SEC, a purchase now with an intent
to resell would represent a purchase with an intent inconsistent with his
representation to the Company, and the SEC might regard such a sale or
disposition as a deferred sale to which such exemptions are not available.


2.3 The Purchaser acknowledges that this private placement of securities has not
been reviewed by the SEC because of the Company’s representations that it is
intended to be a non-public offering made pursuant to exemption from the
registration requirements of the Securities Act, including those under Section
4(2) thereof and/or Regulation D promulgated thereunder. The Purchaser
acknowledges that the Shares have not been registered under the Securities Act,
or the securities laws of any state, that the Shares are being purchased for
investment purposes and not with a view to distribution or resale, nor with the
intention of selling, transferring or otherwise disposing of all or any part of
the Shares for any particular price, or at any particular time, or upon the
happening of any particular event or circumstances, except selling, transferring
or disposing of said Shares in full compliance with all applicable provisions of
the Securities Act, the Rules and Regulations promulgated by the SEC thereunder
or in connection therewith, and applicable state securities laws. The Purchaser
further acknowledges that the Shares must be held indefinitely unless
subsequently registered under the Securities Act, or an exemption from such
registration is available, and an opinion of counsel is furnished stating that
registration is not required under the Securities Act or such state securities
laws.
 
1

--------------------------------------------------------------------------------


 
2.4 The Purchaser understands that there is currently no market, public or
non-public, for the Shares. The Purchaser understands that the Shares are
prohibited from being sold pursuant to the exemptions provided by section 4(1)
of the Securities Act or Rule 144 promulgated under the Securities Act in
accordance with the letter from Richard K. Wulff, Chief of the Office of Small
Business Policy of the U.S. Securities and Exchange Commision’s Division of
Corporation Finance to Ken Worm of NASD Regulation, Inc., dated January 21,
2000. The Purchaser understands and hereby acknowledges that the Company is
under no obligation to register the Shares under the Securities Act or any in
any state. The Purchaser consents that the Company may, if it determines
appropriate in its discretion, permit the transfer of any of the Shares out of
its name only when a request for transfer is accompanied by an opinion of
counsel to the Company that neither the sale nor the proposed transfer results
in a violation of the Securities Act or of the applicable securities laws of any
state or other jurisdiction.


2.5 The Purchaser acknowledges that the certificates to be issued representing
the Shares may bear a legend containing the following or similar words:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY OTHER SECURITIES LAWS.
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TO DISTRIBUTION OR RESALE, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF, OR OFFERED FOR TRANSFER, SALE OR OTHER DISPOSITION IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE ACT, AND
ANY OTHER APPLICABLE SECURITIES LAWS, OR THE AVAILABILITY OF AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND ANY OTHER APPLICABLE SECURITIES LAWS.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE FURTHER PROHIBITED FROM BEING
SOLD PURSUANT TO THE EXEMPTIONS PROVIDED BY SECTION 4(1) OF THE ACT OR RULE 144
THEREUNDER IN ACCORDANCE WITH THE LETTER FROM RICHARD K. WULFF, CHIEF OF THE
OFFICE OF SMALL BUSINESS POLICY OF THE U.S. SECURITIES AND EXCHANGE COMMISION’S
DIVISION OF CORPORATION FINANCE TO KEN WORM OF NASD REGULATION, INC., DATED
JANUARY 21, 2000.”


2.6 The Purchaser hereby represents that it is an “accredited investor” within
the meaning of Regulation D Rule 501 (a) under the Securities Act insofar as it
is an entity in which all of the equity owners are accredited investors, and
that it has submitted to the Company investor questionnaires for each of such
equity owners together, and in connection, herewith.  


2.7 The Purchaser hereby agrees to indemnify and hold harmless the Company, and
each of its officers, directors, agents and attorneys against any and all
losses, claims, demands, liabilities and expenses (including reasonable legal or
other expenses as such are incurred) incurred by each such person in connection
with defending or investigating any claims or liabilities, whether or not
resulting in any liability to such person to which any such indemnified party
may become subject under the Securities Act, under any other statute, at common
law or otherwise, insofar as such losses, claims, demands, liabilities and
expenses (a) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in this Stock Purchase Agreement,
or (b) arise out of or are based upon any breach of any representation, warranty
or agreement contained herein.
 
2

--------------------------------------------------------------------------------


 
2.8 The Purchaser hereby represents that the address furnished at the end of
this Stock Purchase Agreement is the address of Purchaser’s principal place of
business.


2.9 The Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Shares, (ii) any
governmental or other consents that may need to be obtained, and (iii) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Shares. Such Purchaser’s
subscription and payment for, and its continued beneficial ownership of any of
the Shares shall not violate any applicable securities or other laws of the
Purchaser’s jurisdiction.


3.Representations By The Company. The Company hereby represents and warrants to
the Purchaser as of the date hereof as follows:


(a) The Company is a corporation duly organized and existing, and in good
standing under the laws of the State of Delaware, and has the power to conduct
the business which it conducts and proposes to conduct.


(b) The Common Stock is registered under Section 12(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and, as such, the Company
is required to file periodical and other reports under Section 13 of the
Exchange Act.


(c) As of the date hereof, the Company has no liabilities other than (i)
long-term debt in the amount of twenty-four thousand eight hundred and
fifty-seven and 17/100 dollars ($24,857.17), (ii) current trade accounts payable
in the amount of three thousand three hundred sixty nine and 00/100 dollars
($3,369.00), and (iii) an obligation payable in the aggregate amount of
seventy-one thousand seven hundred and seventy-three and 83/100 dollars
($72,579.52) to two common stockholders redeeming as of the date hereof and
contemporaneously herewith.


(d) The execution, delivery, and performance of this Stock Purchase Agreement by
the Company shall have been duly approved by the board of directors of the
Company, and all other actions required to authorize and effect the offer and
sale of the Shares shall have been duly taken and approved.


(e) Upon issuance, the Shares will be duly authorized, fully paid and
non-assessable.


4.Use of Proceeds. Upon receipt by the Company, the proceeds obtained by the
Company in connection with the sale of securities contemplated by this Stock
Purchase Agreement shall immediately be applied as required to retire any and
all existing indebtedness, payables and/or other accrued financial obligations
of the Company all of which are specifically set forth in Section 3(c) of this
Stock Purchase Agreement.


5.Change of Certain Management.  It is hereby acknowledged by the Company and
Purchaser that, in connection with the issuance of the Shares contemplated
hereby, and contemporaneously herewith:


(a) Michael M. Membrado is resigning, effective immediately following
satisfaction of the obligations of the Company set forth in Section 4 of this
Stock Purchase Agreement and the subsequent closing of the Company’s existing
bank account at Chase Bank, from his executive positions as President, Chief
Executive Officer, Chief Financial Officer, Secretary and Treasurer;
 
3

--------------------------------------------------------------------------------


 
(b) Peder K. Davisson is appointed, effective immediately following the
effectiveness of Mr. Membrado’s resignations as set forth in subsection (a)
above from his positions as President, Chief Executive Officer, Chief Financial
Officer, Secretary and Treasurer, to the executive positions of President, Chief
Executive Officer, Chief Financial Officer, Secretary and Treasurer;
 
(c) Peder K. Davisson is appointed to fill a vacant seat on the board of
directors of the Company, effective immediately following expiration of the 10
day statutory notice period required in accordance with the rules promulgated
under Section 14f of the Exchange Act following filing/mailing to Company
shareholders of an appropriately prepared information statement on Schedule 14f;
and
 
(d) Michael M. Membrado is resigning, effective immediately following the
effectiveness of Mr. Davisson’s appointment to the board of directors, his
position as director of the Company.


6.Miscellaneous.


6.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, addressed to the Company at 115 East 57th Street, New York, NY 10022,
and to the Purchaser at its address indicated on the last page of this Stock
Purchase Agreement. Notices shall be deemed to have been given on the date of
mailing, except notices of change of address, which shall be deemed to have been
given when received.
 
6.2 This Stock Purchase Agreement shall not be changed, modified, or amended
except by a writing signed by both the Company and the Purchaser.
 
6.3 This Stock Purchase Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors, and/or assigns. This Stock Purchase Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersedes all prior discussions, agreements, and understandings of any and
every nature between them.
 
6.4 Notwithstanding the place where this Stock Purchase Agreement may be
executed by either party, it is agreed that all the terms and provisions hereof
shall be construed in accordance with and governed by the laws of the State of
New York without regard to principles of conflicts of laws. The parties hereby
agree that any dispute that may arise between them arising out of or in
connection with this Stock Purchase Agreement shall be adjudicated before a
court located in the County of New York, NY and they hereby submit to the
exclusive jurisdiction of the courts of the State of New York located in New
York, NY, and of the federal courts having jurisdiction in such district with
respect to any action or legal proceeding commenced by either party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such a court or respecting the
fact that such court is an inconvenient forum, relating to or arising out of
this Stock Purchase Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, in care of the address set forth or otherwise referenced in
Section 6.1 hereof or such other address as may be furnished in writing to the
other hereinafter.
 
6.5 This Stock Purchase Agreement may be executed in counterparts. Upon the
execution and delivery of this Stock Purchase Agreement by the Purchaser, this
Stock Purchase Agreement shall become a binding obligation of the Purchaser, but
shall only be binding upon the Company if and when executed by the Company.
 
4

--------------------------------------------------------------------------------


 
6.6 The holding of any provision of this Stock Purchase Agreement to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Stock Purchase Agreement, which shall thereafter remain in
full force and effect.
 
6.7 It is agreed that a waiver by either party of a breach of any provision of
this Stock Purchase Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
6.8 The Purchaser agrees to execute and deliver all such further documents,
agreements, and instruments, and take such other and further action, as may be
reasonably requested by the Company to carry out the purposes and intent of, and
any legal requirements associated with, this Stock Purchase Agreement.
 
6.9 The Company agrees not to disclose the names, addresses, or any other
information about the Purchaser, except as may be required by law, advised by
counsel, or as otherwise reasonably necessary to conduct its business.


IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the day and year first written above.
 

KINGS CROSS CAPITAL, LLC     GCA III ACQUISITION CORP. - A Minnesota limited
liability company -      - A Delaware Corporation -                        
/s/ Peder K. Davisson     /s/ Michael M. Membrado

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Peder K. Davisson
Title: President     Name: Michael M. Membrado
Title: President

Address (Principal Place of Business):    
3649 Brunswick Avenue North
Minneapolis, MN 55422      
    
Employer ID Number of Purchaser: 32-0218988


5

--------------------------------------------------------------------------------

